           Case 1:18-cv-07537-NRB Document 155 Filed 09/18/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
VANESSA WILLIAMS and KORY TURNER,
individually and on behalf of all persons similarly
situated,
                                                                    DECLARATION OF
                                   Plaintiffs,                      DANIELLE TARANTOLO

                          vs.
                                                                    No. 18-CV-07537 (NRB)
EQUITABLE ACCEPTANCE CORPORATION,
SLF CENTER, LLC, INTEGRA STUDENT
SOLUTIONS, LLC, JEFFREY D. HENN, and TERESA
HENN,

                                    Defendants.
----------------------------------------------------------------x



         Danielle F. Tarantolo declares under penalty of perjury that the following is true and

correct:

         1.      I am a Co-Director of New York Legal Assistance Group’s Special Litigation

 Unit, co-counsel for Plaintiffs in the above-captioned action.

         2.      Attached hereto as Exhibit 1 is a true and correct copy of a May 22, 2020 press

 release from the office of the New York State Attorney General, entitled “Attorney General

 James Delivers Relief to Student Loan Borrowers as New Yorkers Continue to Struggle

 Financially from Coronavirus,” available at https://ag.ny.gov/press-release/2020/attorney-

 general-james-delivers-relief-student-loan-borrowers-new-yorkers, and accessed September 17,

 2020.

         3.      Attached hereto as Exhibit 2 is a true and correct copy of the document Bates-

 stamped EAC-0039449, an email from Jeffrey Henn to Bruce Bellmare, dated July 14, 2016.

         4.      Attached hereto as Exhibit 3 is a true and correct copy of the document Bates-

                                                         1
         Case 1:18-cv-07537-NRB Document 155 Filed 09/18/20 Page 2 of 3




stamped EAC-0039361, an email from Jeffrey Henn to Bruce Bellmare, dated March 8, 2017.

        5.     Attached hereto as Exhibit 4 is a true and correct copy of the document Bates-

stamped EAC-0039381, an email from Jeffrey Henn to Bruce Bellmare, dated February 21,

2017.

        6.     Attached hereto as Exhibit 5 is a true and correct copy of the document Bates-

stamped EAC-0039357, an email from Phillip Toth to Jeffrey Henn, Bruce Bellmare, and

Jeffrey Radov, dated March 8, 2017.

        7.     Attached hereto as Exhibit 6 is a true and correct copy of the document Bates-

stamped EAC-0039009, an email from Jeffrey Henn to Bruce Bellmare, dated February 7, 2018.

        8.     Attached hereto as Exhibit 7 is a true and correct copy of the document Bates-

stamped EAC-0056738, an email from Daryl Soeder to, among others, Bruce Bellmare, dated

February 1, 2016.

        9.     Attached hereto as Exhibit 8 is a true and correct copy of the document Bates-

stamped EAC-0056739, which was attached to the document Bates-stamped EAC-0056738

(Exhibit 7).

        10.    When de-duplicated, the spreadsheet Bates-stamped EAC-0056739 (Exhibit 8)

contains the contact information for 382 individual New York Borrowers financed through EAC.

        11.    Attached hereto as Exhibit 9 is a true and correct copy of an August 8, 2019 press

release from the office of the New York State Attorney General, entitled, “Attorney General

James Holds Lender Responsible for Ripping Off Student Borrowers,” available at

https://ag.ny.gov/press-release/2019/attorney-general-james-holds-lender-responsible-ripping-

student-borrowers, and accessed September 17, 2020.




                                                2
       Case 1:18-cv-07537-NRB Document 155 Filed 09/18/20 Page 3 of 3




Dated: September 18, 2020
       New York, New York

                                   /s/ Danielle F. Tarantolo
                                   Danielle F. Tarantolo




                                      3
